—Appeal by the defendant from a judgment of the County Court, Dutchess County (Berry, J.), rendered August 26, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant was not in custody at the time he made the statements in question (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851; People v Tankleff, 199 AD2d 550, affd 84 NY2d 992; People v Nolcox, 190 AD2d 824). Moreover, the defendant did not unequivocally request the assistance of counsel during his interview with the police (see, People v Hicks, 69 NY2d 969; People v Hart, 191 AD2d 991). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.